IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DAVID A. GAMBINO
(BOP Register No. 19757-055),

Piaintiff,
V. No. 3:19-cV-413-S

JOHN DOE and JOHN DOE,

CMEMEMOVJWJCMWDCMCMCM

Defendants

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this caSe. An objection Was filed by Plaintiff. The Distriot Court
reviewed de novo those portions of the proposed findings, conclusions, and
recommendation to Which objection Was made, and reviewed the remaining proposed
findings, conolusione, and recommendation for plain error. Finding no error, the
Court ACCEPTS the Findings, Conciueions, and Recommendation of the United

States Magistrate Judge.

So oRDERED the ,/_/?£:/Hy Of Mal-Ch, 2019.

/ ,,z,_~_~\

IFNITED STATES DISTRICT JUDGE

 

 

 

